Title: To Thomas Jefferson from Lucy Ludwell Paradise, 13 September 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            Paris Saturday Sept. the 13th. 1788
          
          As I am now put in full possession of the dividends by Your Excellencies great humanity and exertions, I am to acquaint you that I shall send an Order directly to Mr. Anderson to pay the October Dividend to Dr. Bancroft for to inable him to pay those debts he has mentioned in his Letter to me. I acquainted your Excellency in a Letter, I wrote to you the other day, that Mr. Paradise would not have, after all his Expences were paid here, no more than £50. That not being sufficient to carry Us to Bergamo, I must trouble your friendship for me once more by desireing you will put me in a method to get some person to advance to me on Monday next the sum of £82.10s, that being the amount of the April Dividend due to  me. The arraingment I shall make with it, is thus. I shall add £30 to Mr. Paradises £50, and I shall take £20 with us for fear of wanting money, and the £32.10s I shall leave in your Bankers hands. For to remain there until, I shall call for it. If you can oblige me with the above amount, I beg you will take the £2.10s by way of Interest until you shall receive the full sum Next April. Of this transaction I wish Mr. Anderson not to be acquainted with as, I have my particular reasons for it.
          I am Your Excellencies Most truly Grateful and Much Obliged Humbl. Servant and Constant Friend,
          
            
              Lucy Paradise
            
          
          
            P.S. I do not mean that Mr. Anderson should not pay you the April Dividend, For I shall write expressly to him to send it to Your Excellency. But what I want is, that it should not be the means of stoping him from sending the £100 mentioned in your Letter.
            I beg you will send me three word written that I may know what to do and that I may also write directly to Dr. Bancroft and Mr. Anderson upon the subject.
          
        